862 S.W.2d 234 (1993)
314 Ark. 240
Sherman D. NOBLE, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 93-427.
Supreme Court of Arkansas.
September 27, 1993.
Mark F. Hampton, Little Rock, for appellant.
Clint Miller, Asst. Atty. Gen., Little Rock, for appellee.
NEWBERN, Justice.
Sherman Noble pleaded guilty to capital felony murder and was sentenced to life imprisonment without parole. On appeal, Noble contends the Trial Court should have granted his motion to suppress his in-custody statement made to the police. He argues the statement was involuntary.
The basis of this appeal of a guilty plea conviction is Ark.R.Crim.P. 24.3(b), which states:
(b) With the approval of the court and the consent of the prosecuting attorney, a defendant may enter a conditional plea of guilty or nolo contendre [contendere], reserving in writing the right, on appeal from the judgment, to review of an adverse determination of a pretrial motion to suppress evidence. If the defendant prevails on appeal, he shall be allowed to withdraw his plea.
Nothing before us shows that Mr. Noble conditioned his guilty plea by reserving, in writing, his right to appeal. Nor is there any indication that the Trial Court or the prosecutor consented.
Absent any showing that these requirements were met, we dismiss the appeal.
Appeal dismissed.